MEMORANDUM **
Robert Levoni Shahbazian and Kristine Eduardi Avetisian, natives and citizens of Armenia, seek review of the decision of the Board of Immigration Appeals affirming without opinion the Immigration Judge’s (“IJ”) denial of Avetisian’s application for adjustment of status under the 1997 Diversity Immigrant Visa Program (“DV Lottery Program”). The IJ denied relief based on a finding that petitioners were inadmissible as public charges.
“Aliens are eligible to receive diversity visas through the DV Lottery Program only through the end of the specific fiscal year for which they were selected.” Carrillo-Gonzalez v. INS, 353 F.3d 1077, 1079 (9th Cir.2003) (internal quotation marks omitted). Moreover, the one-year statutory deadline is not amenable to equitable tolling. See id. Because Avetisian’s eligibility for a visa under the 1997 DV Lottery Program expired on September 30, 1997, see id., petitioners claims are moot, see Foster v. Carson, 347 F.3d 742, 745 (9th Cir.2003) (“ ‘If there is no longer a possibility that an appellant can obtain relief for his claim, that claim is moot and must be dismissed for lack of jurisdiction.’ ”).
Because we dismiss on mootness grounds, we do not address petitioners remaining contentions. Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004) (order), petitioners’ voluntary departure period will being to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.